DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, Claim 3 requires “a width of the first and the second source bars is less than a width of the third source bars, and wherein a width of the first and the second drain bars is less than a width of the third drain bars,”; while Claim 1 requires that “the third source bars comprise wider sections and narrower sections, wherein the third drain bars comprise wider sections and narrower sections”. It is not clear which width of the third source and drain is being compared to the first and second source/drain bars, since the third source and drain bars have wide and narrow portions.
Appropriate correction is required. 
	
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, Claims 7 and 8 require a threshold distance between the third source and drain bars of 2 microns. However, Claims 7 and 8 depend of Claim 5, which require that the third source and drain bars to have wider and narrower portions, wherein the narrow portions of the source bar is interleaved with the wide portions of the wide portions of the drain bars, and vice versa. Accordingly, it is not clear if the threshold distance applied for both wider and narrow portions of just applies to either one of wide or narrow portion.
Appropriate correction is required. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

s 1-5, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being un-patentable over Lin et al. (US 2017/0154839), (hereinafter, Lin) in view of Yokouchi (US 2012/0221759), (hereinafter, Yokouchi).

RE Claim 1, Lin discloses a lateral power semiconductor device, comprising: 
one or more gate electrodes 140;
a first metal layer comprising a plurality of first source bars 122 and a plurality of first drain bars 132 interleaved with the one or more gate electrodes 140, referring to FIGS. 1-10;
a second metal layer separated from the first metal layer by a dielectric 155 and comprising a plurality of second source bars 124 and a plurality of second drain bars 134, wherein the first and the second source bars 122/124 are electrically connected, using the interconnect 126, and wherein the first and the second drain bars 132/134 are electrically connected, via the interconnect 136;
a third metal layer separated from the second metal layer by the dielectric 150/180 and comprising a plurality of third source bars 164t and a plurality of third drain bars 174t, wherein the second and the third source bars 134/164t are electrically connected, and wherein the second and the third drain bars 136/174t are electrically connected;
wherein the third source bars 164t comprise wider sections and narrower sections, referring to FIG. 3A, wherein the third drain bars 174t comprise wider sections and narrower sections, referring to FIG. 3A, wherein the wider sections of the third source bars 164t are interleaved with the narrower sections of the third drain bars 174t, wherein  sections of the third source bars 164t are interleaved with the wider sections of the third drain bars 174t, referring to FIG. 3A [0067].
	Lin does not disclose a first solder bump electrically connected to the third source bars; and a second solder bump electrically connected to the third drain bars, wherein the first, the second, and the third metal layers and the first and the second solder bumps comprise a plurality of electrical paths.
However, in the same field of endeavor, Yokouchi discloses a semiconductor with a plurality of transistors wherein the contact pads 111-114 are connected to source/drain regions, hence are considered by examiner to perform the same function as source/drain bars for Yokouchi disclosed transistors, which is similar to Lin disclosed source and drain bars. Furthermore, soldier balls “bumps” are connected to source/drain pads “bars” 111-114, referring to FIG. 2.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the first solder bump 212 of Yokouchi disclosed invention to electrically connected to the third source bars 164t of Lin; and a second solder bump 212 of Yokouchi disclosed invention to electrically connected to the third drain bars 174t, wherein the first, the second, and the third metal layers and the first and the second solder bumps comprise a plurality of electrical paths, in in order to connect the source/drain regions to the other outside circuitry. Examiner notes that the last limitation will be inherently met, since all source/drain bars are electrically connected, which means plurality of electrical paths inherently exist.
RE Claim 2, Lin discloses a lateral power semiconductor device, wherein the second metal layer 124 is substantially perpendicular to the first and the third metal layers 164.
Lin does not disclose wherein the first and the third metal layers are substantially parallel to each other, and
However, Yokouchi discloses a semiconductor device, wherein the first 321/322/323/324 and the third metal layers 111/112/113/114 are substantially parallel to each other, referring to FIGS. 3 and 4, and wherein the second metal layer 325/326/327/328 is substantially perpendicular to the first and the third metal layers, referring to FIG. 2.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use Yokouchi disclosed conductive bars direction arrangement, as well known conductors’ arrangement for power devices in order to achieve best device performance.
RE Claim 3, Lin discloses a lateral power semiconductor device, wherein a width of the first and the second source bars 164b is less than a width of the third source bars 164t, and wherein a width of the first and the second drain bars 174b is less than a width of the third drain bars 174t.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the under bump metal for the Yokouchi’s device as a well-known metal in order to achieve the best conductive performance. 
RE Claim 4, Lin discloses a lateral power semiconductor device, comprising: 
one or more gate electrodes 140;

a second metal layer separated from the first metal layer by a dielectric 155 and comprising a plurality of second source bars 124 and a plurality of second drain bars 134, wherein the first and the second source bars 122/124 are electrically connected, using the interconnect 126, and wherein the first and the second drain bars 132/134 are electrically connected, via the interconnect 136;
a third metal layer separated from the second metal layer by the dielectric 150/180 and comprising a plurality of third source bars 164t and a plurality of third drain bars 174t, wherein the second and the third source bars 134/164t are electrically connected, and wherein the second and the third drain bars 136/174t are electrically connected;
	Lin does not disclose a first solder bump electrically connected to the third source bars; and a second solder bump electrically connected to the third drain bars, wherein the first, the second, and the third metal layers and the first and the second solder bumps comprise a plurality of electrical paths.
However, in the same field of endeavor, Yokouchi discloses a semiconductor with a plurality of transistors wherein the contact pads 111-114 are connected to source/drain regions, hence are considered by examiner to perform the same function as source/drain bars for Yokouchi disclosed transistors, which is similar to Lin disclosed source and drain bars. Furthermore, soldier balls “bumps” are connected to source/drain pads “bars” 111-114, referring to FIG. 2.
Yokouchi disclosed invention to electrically connected to the third source bars 164t of Lin; and a second solder bump 212 of Yokouchi disclosed invention to electrically connected to the third drain bars 174t, wherein the first, the second, and the third metal layers and the first and the second solder bumps comprise a plurality of electrical paths, in in order to connect the source/drain regions to the other outside circuitry. Examiner notes that the last limitation will be inherently met, since all source/drain bars are electrically connected, which means plurality of electrical paths inherently exist.
Furthermore, Lin discloses a lateral power semiconductor device, wherein the second metal layer 124 is substantially perpendicular to the first and the third metal layers 164.
Lin does not disclose wherein the first and the third metal layers are substantially parallel to each other, and
However, Yokouchi discloses a semiconductor device, wherein the first 321/322/323/324 and the third metal layers 111/112/113/114 are substantially parallel to each other, referring to FIGS. 3 and 4, and wherein the second metal layer 325/326/327/328 is substantially perpendicular to the first and the third metal layers, referring to FIG. 2.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use Yokouchi disclosed conductive bars direction arrangement, as well known conductors’ arrangement for power devices in order to achieve best device performance.

RE Claim 5, Lin discloses a lateral power semiconductor device,  wherein the third source bars 164t comprise wider sections and narrower sections, referring to FIG. 3A, wherein the third drain bars 174t comprise wider sections and narrower sections, referring to FIG. 3A, wherein the wider sections of the third source bars 164t are interleaved with the narrower sections of the third drain bars 174t, wherein the narrower sections of the third source bars 164t are interleaved with the wider sections of the third drain bars 174t, referring to FIG. 3A [0067].
RE Claims 7 and 8, Lin discloses a lateral power semiconductor device, wherein the third source bars and the third drain bars are spaced apart with a distance.
However, Lin does not specifically discuss a threshold distance apart. It is the examiner position, and according to the broadest reasonable claim interpretation, that the “threshold distance” is the magnitude spacing between the source and drain bars must be exceeded for a certain reaction, phenomenon, result, or condition, such as arcing or dielectric breakdown to occur or be manifested, i.e. “minimum spacing distance” is equivalent to the threshold distance.
However, examiner takes an Official Notice that spacing between the third source bars and the third drain bars is a result effective variable since arching or dielectric breakdown is controlled by, among other factors, by the properties of the dielectric between electrodes  and the spacing between the electrodes.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to the claimed threshold distance “minimum spacing distance”, hence a threshold such as the claimed 2 micrometer threshold of Claim 8, absent unexpected results, in order to control the arching and dielectric breakdown, since 
RE Claim 10, Lin in view of Yokouchi do not disclose the first and the second solder bumps “balls” 212 are comprised of under bump metal.
However, Examiner take an Official Notice that using under bump metals such as copper or titanium for the solder bump is well-known in the art.

  Response to argument 
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. In the instant case, applicant deleted the clause “.. such that electrical current can flow among the plurality of electrical paths along an electrical path having a minimum of resistance.”, since it was deemed functional language, which does not affect the scope of the claim or distinguish over the prior art. However, examiner respectfully disagree, since the aforementioned limitation is a functional language that impart structural limitation as was explained in the prior office action, whereas, just connected the first, second and third metal layers with the first and second conductive bump is sufficient to create the electrical paths with minimum resistance? Or there are other provisions, which was not claimed or disclosed that have such effects? The aforementioned questions were not answered by the disclosure of the instant application. Examiner may consider meeting the structural limitations of the prior art, constitute meeting the claimed limitation of “that electrical current can flow among the plurality of electrical paths along an electrical path having a minimum of resistance”. Accordingly, . 
The new rejection and finality is proper. 
  
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898